DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-21, claim 1, comprises narrative claim structure that leads to confusion:
“that receives feed comprising olefin (12)” – needs to use antecedent terminology, i.e. “that receives a feed comprising olefin (12)”
“which alkylation reaction / regeneration section (10) delivers alkylate reactor effluent (14) to a dividing wall column (DWC) (16) that also receives make-up iso-butane (24),” – is narrative and imprecise, and leads to confusion as to whether effluent is a stream or not, to overcome this rejection consider reciting: 
“which alkylation reaction / regeneration section (10) produces an alkylate reactor effluent (14);
a dividing wall column (DWC) (16) that receives the alkylate reactor effluent (14) and that also receives make-up isobutane (24),”
Regarding claim 3, the limitation “into propane” is unclear as to whether this is a stream or not, to overcome this rejection consider reciting “into a propane stream”.
Regarding claims 7 and 11-13, each claim recites “the DWC (32)” (multiple instances in claim 11) which has insufficient antecedent basis and must agree with “DWC (16)” for proper antecedence.
Regarding claim 8, “the alkylate product (46)” lacks antecedent basis and must agree with “alkylate product stream (22)” for proper antecedence.
Regarding claim 8, “it” is narrative and imprecise and should recite what “it” is.
Regarding 9, “the iso-butane product (28)” lacks antecedent basis and must agree with “iso-butane product stream (38)” for proper antecedence.
Regarding claim 10, the claim limitation is narrative and imprecise when taken as a whole, and must be more specific – applicant should more specifically recite that “the mixture is directly delivered to the alkylation reaction / regeneration section (10) without a fractionation section” or similar recitation.
Regarding claim 11, “the alkylate reactor effluent (30)” lacks antecedent basis and must agree with “alkylate reactor effluent (14)” for proper antecedence.
Regarding claim 11, the second instance of “a main-fractionator section (50)” should recite “the” for antecedent basis to the first recitation.
Regarding claim 11, “the iso-butane product stream (26)” lacks antecedent basis and must agree with “iso-butane product stream (38)” for proper antecedence.
Regarding claim 11, “the bottoms section (50)” lacks antecedent basis and should recite “a”.
Regarding claim 13, “the alkylate product stream (46)” lacks antecedent basis and must agree with “alkylate product stream (22)” for proper antecedence.
Regarding claims 15, 18 and 20-21, each claim recites “the DWC (62)” (multiple instances in claim 15) which has insufficient antecedent basis and must agree with “DWC (16)” for proper antecedence.
Regarding claim 15, “the pre-fractionation section (60)” lacks antecedent basis and must agree with “pre-fractionator section (34)” for proper antecedence.
Regarding claim 15, “the pre-fractionation section (68)” lacks antecedent basis and must agree with “pre-fractionator section (34)” for proper antecedence.
Regarding claims 15-18, “the main fractionation section (70)” (multiple instances in claim 15) lacks antecedent basis and must agree with “main fractionator section (36)” for proper antecedence.
Regarding claims 16-18 and 20-21 – these claims all depend upon claim 14, however appear to rely upon antecedence to claim 15 (based upon reference character numbers used in these claims) therefore there is an antecedent basis issue– these claims will be examined as if they depend upon claim 14 as written, however, clarification is requested – and attention to antecedence of reference characters must be maintained in these claims depending on amendment.
Regarding claims 20 and 21, “the alkylate product stream (46)” lacks antecedent basis and must agree with “alkylate product stream (22)” for proper antecedence.
Regarding claim 20, “the alkylate reactor effluent (30)” lacks antecedent basis and must agree with “alkylate reactor effluent (14)” for proper antecedence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauleon et al (US 2001/0034468) taken in combination with Stylianou et al (US 2013/0213088).
Regarding claim 1, Mauleon discloses an alkylation system (para [0018]: "procedure for the alkylation of isobutane by olefinic hydrocarbons"; para [0020]: "isobutane intended as feedstock for the alkylation reactor") comprising: an alkylation reaction / regeneration section (10) (para [0050]: "a first hydrocarbon charge 3 rich in isobutane and a second hydrocarbon charge 2 rich in light olefins feed an alkylation reactor 1"; the alkylation reaction/ regeneration section is an alkylation reactor as per para [0013] of the present Application) that receives feed comprising olefin (12) and make-up iso-butane (24) (para [0056]: "a fresh isobutane make-up to the feed line 3 where it is added to the recycled isobutane"), which alkylation reaction/ regeneration section (10) delivers alkylate reactor effluent to a separation column (14) (para [0051]: "the reaction effluents are directed through line 5 toward the fractionation column 6, where they are separated") that separates the alkylate reactor effluent (14) into product streams comprising: an iso-butane product stream (38) (para [0054]: "third cut rich in isobutane, drawn from the column 6 through line 9"), a n-butane product stream (20) (para [0053]: "second cut rich in normal butane, drawn from the column 6 through line 8"), and an alkylate product stream (22) (para [0052]: "first cut rich in alkylate, drawn from the bottom of the column 6 through line 7").
However, Mauleon does not specifically disclose that the column is a dividing wall column (DWC) (16) that also receives make-up iso-butane (24), where the DWC (16) separates the aforementioned streams. 
Stylianou discloses a dividing wall column (DWC) (para [0017]) that separates a product stream into product streams comprising isobutane, n-butane and alkylated product stream (para [0026], [0092], [0094], C5+ condensates) as well as receiving make-up C2-C4 products to fractionating column (para [0005]). 
In view that both Mauleon and Stylianou disclose separation of light hydrocarbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising alkylation system, as disclosed in Mauleon, while utilizing a dividing wall column as the separation column part of the system, as disclosed in Stylianou, in order to enhance efficiency of the system and improve purity of the manufactured products. Whereas neither Mauleon nor Stylianou specifically discloses a system wherein the dividing wall column (DWC) (16) that also receives make-up iso-butane (i.e., that the iso-butane, fed to the DWC, is a make-up iso-butane), in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to design the system and provide the DWC with make-up iso-butane as Stylianou teaches a make-up C2-C4 stream, in the course of routine experimentation, in order to enhance efficiency and productivity of the system.
Regarding claim 2, Mauleon and Stylianou disclose the alkylation system of claim 1. Mauleon further discloses where at least a portion of the isobutane product stream (38) is recycled to the alkylation reaction/ regeneration section (10) in a recycle stream (26) (para [0056]).
Regarding claim 3, Mauleon and Stylianou disclose the alkylation system of claim 1. Mauleon further discloses where the column also separates the alkylate reactor effluent (14) into propane (para [0070], [0072]) along with the iso-butane product stream (54) (para [0054]), n-butane product stream (20) (para [0053]), and alkylate product stream (22) (para [0052]); and Stylianou further discloses where the DWC also separates the effluent into propane along with the iso-butane product stream, n-butane product stream, and alkylate product stream (para [0026], [0091]-[0092], [0094], C5+ condensates). In view that both Mauleon and Stylianou disclose separation of light hydrocarbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising alkylation system, as disclosed in Mauleon, while utilizing a dividing wall column as the separation column part of the system to generate the aforementioned propane, iso-butane, n-butane, C5+ products streams, as disclosed in Stylianou, in order to enhance efficiency of the system and improve purity of the manufactured products.
Regarding claim 4, Mauleon and Stylianou disclose the alkylation system of any one of claim 1, 2, or 3. Mauleon further discloses the alkylate reactor effluent (14) is a feed to the separation column (para [0051]: "the reaction effluents are directed through line 5 toward the fractionation column 6, where they are separated"); make-up iso-butane (24) is a feed to the separation column (para [0074]: "isobutane that is recycled at the entry of the fractionation column 6. Indeed, this makes it possible to substantially reduce the fresh isobutane makeup introduced into the unit through line 11"; Fig. 1 ); the separation column has an overhead iso-butane-rich stream (42) that is the isobutane product stream (38) (para [0054]); the separation column has a side draw product that is an-butane-rich stream (44) that is the nbutane product stream (20) (para [0053]); and the separation column has a bottoms product (46) that is the alkylate product stream (22) (para [0052]; separation of the lightest products to the top and heaviest products to the bottom is also disclosed in Mauleon, Fig.1, para [0051]-[0055]); and Stylianou further discloses the DWC (16) and the pre-fractionator section (34) of the DWC (para [0069]; the first and second fractionation zones 135/140 are functional and structural equivalents of the pre-fractionator/main fractionator sections 34/36 of the Application Fig. 2); as well as separation of the lightest products to the top and heaviest products to the bottom of the DWC (para [0069]-[0071]). In view that both Mauleon and Stylianou disclose separation of light hydrocarbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising alkylation system, as disclosed in Mauleon, while utilizing a dividing wall column as the separation column part of the system and expecting the same top-to-bottom distribution of the separated carbohydrate ingredients, as disclosed in Stylianou, in order to enhance efficiency of the system and improve purity of the manufactured products.
Regarding claim 5, Mauleon and Stylianou disclose the alkylation system of claim 4. Mauleon further discloses where the overhead isobutane- rich stream (42) is a recycle stream (26) to the alkylation reaction/ regeneration section (10) (para [0056]).
Regarding claim 6, Mauleon and Stylianou disclose the alkylation system of claim 4. Mauleon further discloses the alkylate product stream (22) (para [0052]) and the use of energy/heat of the reaction product to increase temperature of starting materials (para [0057]-[0058]; Fig. 1; heat exchanger 28 use for preheating an isomerization reactor starting materials); and the Stylianou further discloses a heat exchanger (60) for cooling the reaction products and heating the starting materials prior to being fed to the DWC (16) (para [0052]-[0055]). Whereas neither Mauleon nor Stylianou specifically discloses a single example or specific embodiment, where the alkylate product stream (22) is routed to a battery limit after preheating the alkylate reactor effluent (14) in a heat exchanger (60) prior to being fed to the DWC (16), in view that both Mauleon and Stylianou disclose separation of light hydrocarbons and in view of the above disclosure, ii would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column comprising and heat-recycling alkylation system, as disclosed in Mauleon, while utilizing a dividing wall column as the separation column part of the system, as disclosed in Stylianou, and design the system, where the alkylate product stream (22) is routed to a battery limit after preheating the alkylate reactor effluent (14) in a heat exchanger (60) prior to being fed to the DWC (16), in the course of routine experimentation, in order to enhance efficiency of the system.
Regarding claim 7, Mauleon and Stylianou disclose the alkylation system of claim 4. Stylianou further discloses further comprising an intermediate reboiler (48) in a bottom section (50) of the DWC (32) (para [0059]: "the dividing wall column bottoms, the first dividing wall column bottoms, the second dividing wall column bottoms, the fractionation column bottoms, and/or the first fractionation column bottoms, can be introduced to a reboiling zone"; Fig. 1 ).
Regarding claim 8, Mauleon and Stylianou disclose the alkylation system of claim 7. Mauleon further discloses the use of energy/heat of the reaction product to increase temperature of starting materials (para [0057]-[0058]; Fig. 1; heat exchanger 28 use for preheating an isomerization reactor starting materials); and Stylianou further discloses the use of reboiler for preheating the reactor effluent (para [0088][0090]; Fig. 1; reboilers 168 and 196). Whereas neither Mauleon nor Stylianou specifically discloses a single example or specific embodiment, where the alkylate product (46) is a heating medium in the intermediate reboiler (48) before it preheats the alkylate reactor effluent (30), in view that both Mauleon and Stylianou disclose separation of light hydrocarbons and in view of the above disclosure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising and heat-recycling alkylation system, as disclosed in Mauleon, while utilizing the reboiler for preheating the reactor effluent by heat-recycling with reaction products, as disclosed in Stylianou, in order to enhance efficiency of the system.
Regarding claim 9, Mauleon and Stylianou disclose the alkylation system of claim 4. Mauleon further discloses where the make-up isobutane (24) is at least a portion of the iso-butane product (28) and the make-up iso-butane (24) is routed to the olefin feed (12) upstream of the alkylation reaction/ regeneration section (10) to form a mixture (para [0056]: "line 11 makes it possible to bring a fresh isobutane make -up to the feed line 3 where it is added to the recycled isobutane").
Regarding claim 10, Mauleon and Stylianou disclose the alkylation system of claim 9. Stylianou further discloses in the absence of a fractionation section of the alkylation reaction/ regeneration section (10), configured to fractionating the mixture (para [0023]-[0024], fractionation unit; Stylianou does not specifically disclose the alkylation reaction and corresponding equipment/reactor and, thus, fractionating the mixture of hydrocarbons is necessarily carried out in the absence of the aforementioned alkylation reaction / regeneration section).
Regarding claim 11, Mauleon and Stylianou disclose the alkylation system of any one of claim 1, 2, or 3. Mauleon further discloses the alkylate reactor effluent (30) containing propane is a feed to a pre-fractionator section (34) of the separation column (para [0020]: "the mixture of normal butane and isobutane thus obtained is then recycled at the entry of the column used for the fractionation of the alkylation reaction effluents"; also see para [0070], [0072] and Fig. 1; propane in the isobutane make-up that is fed to the separation column); the separation column has an iso-butane-rich stream that is the iso-butane product stream is a first side draw product (56) (para [0054]), taken from a main-fractionator section (36) of the separation column (32) (para [0020], [0070], [0072]); where the isobutane product stream (26) is recycled to the alkylation reaction/ regeneration section (10) (para [0020]; Fig. 1 ); the separation column has a n-butane-rich stream (58) (para [0053]) that is then-butane product stream (20) is a second side draw product (58), taken from a main-fractionator section (36) of the separation column or the bottoms section (50) of the separation column (para [0020], [0070], [0072]); where the second side draw product (58) is selected from the group consisting of vapor, liquid, or a combination thereof (para [0046]: "the pressure is advantageously chosen at a value that is high enough to maintain the reaction mixture in liquid phase when in contact with the catalyst"); and the separation column has a bottoms product (46) that is the alkylate product stream (22) (para [0052]; separation of the lightest products to the top and heaviest products to the bottom is also disclosed in Mauleon, Fig.1, para [0051]-[0055]); and Stylianou further discloses that the separation column is the DWC (para [0017]); and the DWC (32) has an overhead product (53) containing propane routed to a depropanizer column (54) (para [0087), [00891). In view that both Mauleon and Stylianou disclose separation of light hydrocarbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising alkylation system, as disclosed in Mauleon, while utilizing a dividing wall column as the separation column part of the system and using depropanizer, as disclosed in Stylianou, in order to enhance efficiency of the system and improve purity of the manufactured products.
Regarding claim 12, Mauleon and Stylianou disclose the alkylation system of claim 11. Mauleon further discloses the alkylate product stream (46) (para [0052]) and the use of energy/heat of the reaction product to increase temperature of starting materials (para [0057][0058]; Fig. 1; heat exchanger 28 use for preheating an isomerization reactor starting materials); and the Stylianou further discloses a heat exchanger (60) for cooling the reaction products and heating the starting materials prior to being fed to the DWC (32) (para [0052]-[0055]). Whereas neither Mauleon nor Stylianou specifically discloses a system where the alkylate product stream (46) is routed to a battery limit after preheating the alkylate reactor effluent (30) in a heat exchanger (60) prior to being fed to the DWC (32), in view that both Mauleon and Stylianou disclose separation of light hydrocarbons and in view of the above disclosure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising and heat recycling alkylation system, as disclosed in Mauleon, while utilizing a dividing wall column as the separation column part of the system, as disclosed in Stylianou, and design the system, where the alkylate product stream (46) is routed to a battery limit after preheating the alkylate reactor effluent (30) in a heat exchanger (60) prior to being fed to the DWC (32), in the course of routine experimentation, in order to enhance efficiency of the system.
Regarding claim 13, Mauleon and Stylianou disclose the alkylation system of claim 11. Mauleon further discloses further comprising an intermediate reboiler (48) in a bottom section (50) of the DWC (32) (para [0059]; Fig. 1 ), the use of energy/heat of the reaction product to increase temperature of starting materials (para [0057]-[0058); Fig. 1; heat exchanger 28 use for preheating an isomerization reactor starting materials); and Stylianou further discloses the use of reboiler for preheating the reactor effluent (para [0088]-[0090]; Fig. 1; reboilers 168 and 196). Whereas neither Mauleon nor Stylianou specifically discloses a system where the alkylate product stream (46) is a heating medium in the intermediate reboiler (48), in view that both Mauleon and Stylianou disclose separation of light hydrocarbons and in view of the above disclosure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising and heat-recycling alkylation system, as disclosed in Mauleon, while utilizing the reboiler for preheating the reactor effluent by heat-recycling with reaction products, as disclosed in Stylianou, in order to enhance efficiency of the system.
Regarding claim 14, Mauleon and Stylianou disclose the alkylation system of claim 11. Stylianou further discloses where the DWC (32) comprises a dividing wall panel (28) extending downward (para [0029]). Whereas neither Mauleon nor Stylianou specifically discloses starting at or near the top of the column (32) (i.e., specific starting position of the panel), in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to design the column and adjust the specific location of the wall panel in the course of routine experimentation in order to enhance efficiency of the column.
Regarding claim 15, Mauleon and Stylianou disclose the alkylation system of claim 14. Mauleon further discloses the alkylate reactor effluent (30) (para [0051]); and Stylianou further discloses a top tray of the prefractionation section (para [0040]); the hydrocarbon mixture is fed to the prefractionation section (60) of the DWC (62) (para [0031]-[0032], [0034]-[0035]); the DWC (62) comprises an overhead condenser (72) configured to condense vapors from the pre-fractionation section (68) (para [0052]: a heat exchange zone to provide a cooled and condensed overhead) and the main fractionation section (70) (para [0031]-[0032], [0034][0035]); and a reflux stream (74) from the overhead condenser (72) is fed to a top tray of the main fractionation section (70) (para [0057][0058]). In view that both Mauleon and Stylianou disclose separation of light hydrocarbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising alkylation system, comprising alkylate reactor effluent, as disclosed in Mauleon, while utilizing a dividing wall column comprising prefractionating section, condenser and reflux zones, as disclosed in Stylianou, in order to enhance efficiency of the system and improve purity of the manufactured products. Whereas neither Mauleon nor Stylianou specifically discloses feeding the alkylate reactor effluent (30) to a top tray of the prefractionation section, in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art before the effective filing date of the invention to design the column and adjust the specific location of the prefractionation section feed in the course of routine experimentation in order to enhance efficiency of the column.
Regarding claim 16, Mauleon and Stylianou disclose the alkylation system of claim 14. Mauleon further discloses where a propane-rich stream is taken from the main-fractionation section (70) (para [0070], [0072]). Whereas neither Mauleon nor Stylianou specifically discloses taking the propane-rich stream as a side draw (76), in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to design the column and adjust the specific location of the propane-rich stream in the course of routine experimentation in order to enhance efficiency of the column.
Regarding claim 17, Mauleon and Stylianou disclose the alkylation system of claim 14. Mauleon further discloses where an iso-butane rich stream (78) is withdrawn from the fractionation section and recycled to the alkylation reaction/ regeneration section (10) (para [0020],[0054]); and Stylianou further discloses the main fractionation section (70) of DWC (para [0017],[0094]; Fig. 1). In view that both Mauleon and Stylianou disclose separation of light hydrocarbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising alkylation system, comprising alkylate reactor effluent, as disclosed in Mauleon, while utilizing DWC and its main fractionation section (70) for hydrocarbon separation and isobutane generation, as disclosed in Stylianou, in order to enhance efficiency of the system and improve purity of the manufactured products.
Regarding claim 18, Mauleon and Stylianou disclose the alkylation system of claim 14. Mauleon further discloses where a third side draw is a n-butane-rich stream (80) taken from a point selected from the separation column (para [0053]; Fig. 1 ); and Stylianou further discloses the group consisting of the main fractionation section (70) and a bottom section (82) of the DWC (62) (para [0031]). In view that both Mauleon and Stylianou disclose separation of light hydrocarbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising alkylation system, comprising nbutane-rich stream, as disclosed in Mauleon, while utilizing DWC for n-butane output, as disclosed in Stylianou, and adjusting in the course of routine experimentation its fractionation and/or bottom sections for the n-butane output in order to enhance efficiency of the system and improve purity of the manufactured products.
Regarding claim 19, Mauleon and Stylianou disclose the alkylation system of claim 18. Mauleon further discloses where the third side draw that is a n-butane-rich stream (80) (para [0053]) is selected from the group consisting of vapor, liquid (para [0046]), and a combination thereof.
Regarding claim 20, Mauleon and Stylianou disclose the alkylation system of claim 14. Mauleon further discloses the alkylate product stream (46) (para [0052]), the alkylate reactor effluent (30) (para [0051]) and the use of energy/heat of the reaction product to increase temperature of starting materials (para [0057]-[0058]; Fig. 1; heat exchanger 28 use for preheating an isomerization reactor starting materials); and the Stylianou further discloses a heat exchanger (60) for cooling the reaction products and heating the starting materials prior to being fed to the DWC (62) (para [0052]-[0055]). Whereas neither Mauleon nor Stylianou specifically discloses a system where the alkylate product stream (46) is routed to a battery limit after preheating the alkylate reactor effluent (30) in a heat exchanger (60) prior to being fed to the DWC (62), in view that both Mauleon and Stylianou disclose separation of light hydrocarbons and in view of the above disclosure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising and heat-recycling alkylation system, as disclosed in Mauleon, while utilizing a dividing wall column as the separation column part of the system, as disclosed in Stylianou, and design the system, where the alkylate product stream (46) is routed to a battery limit after preheating the alkylate reactor effluent (30) in a heat exchanger (60) prior to being fed to the DWC (62), in the course of routine experimentation, in order to enhance efficiency of the system and improve purity of the manufactured products.
Regarding claim 21, Mauleon and Stylianou disclose the alkylation system of claim 14. Mauleon further discloses the alkylate product stream (46) (para [0052]) and the use of energy/heat of the reaction product to increase temperature of starting materials (para [0057]-[0058]; Fig. 1; heat exchanger 28 use for preheating an isomerization reactor starting materials); and the Stylianou further discloses an intermediate reboiler (48) in a bottom section of the DWC (62) (para [0070]-[0071]). In view that both Mauleon and Stylianou disclose separation of light hydrocarbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Mauleon and Stylianou, and design the separation column-comprising alkylation system, utilizing the alkylate product stream for heat exchange, as disclosed in Mauleon, while utilizing DWC and reboiler, as disclosed in Stylianou, in order to enhance efficiency of the system and improve purity of the manufactured products.
Pertinent Art
The pertinent art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker et al (US 11,207,611) teaches a hydrocarbon separation process using dividing wall column. Harris et al (US 7,267,746) teaches a dividing wall distillation column for alkylaromatic separation. Schwab et al (US 2002/0197190) teaches production of butene via reaction and subsequent dividing wall column separation. Groten et al (US 2004/0204614) teaches a catalytic reaction and dividing wall column separation. Corradi et al (US 2010/0303691) teaches dividing wall fractionation with integrated conversion. Bender (US 2017/0029348) teaches aromatic hydrocarbon dividing wall column distillation. Kim et al (US 2017/0044081) and Lee et al (US 10,150,720) teach dividing wall column separations. Tinger et al (US 2016/0060188) teaches aromatic alkylation with dividing wall column separation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772